COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-07-387-CV



IN RE PHILIP BYRD	RELATOR



------------



ORIGINAL PROCEEDING

 

------------



MEMORANDUM OPINION
(footnote: 1)


------------



The court has considered relator’s petition for writ of habeas corpus 
and motion for emergency relief and is of the opinion that relief should be denied.
  Accordingly, relator’s petition for writ of habeas corpus and motion for emergency relief are both denied.

Relator shall pay all costs incurred in this proceeding, for which let execution issue.



PER CURIAM





PANEL B:  LIVINGSTON, WALKER, and MCCOY, JJ.



DELIVERED:  November 12, 2007





FOOTNOTES
1:See 
Tex. R. App. P.
 47.4.